* Corpus Juris-Cyc. References: Arrest, 5CJ, p. 399, n. 77; p. 400, n. 84 New; p. 419, n. 14 New; Criminal Law, 16CJ, p. 571, n. 93; Searches and Seizures, 35Cyc, p. 1266, n. 12 New. On the question of probable cause in making arrest without a warrant, see annotation in 51 L.R.A. 225; 2 R.C.L. 450 et seq., 4 R.C.L. Supp. 111; 5 R.C.L. Supp. 98; 6 R.C.L. Supp. 95.
The appellant, Mapp, was indicted and convicted for an attempt to manufacture intoxicating liquor, and sentenced to a term in the state penitentiary, from which he prosecutes this appeal.
The evidence was procured by an officer without a search warrant or warrant for the arrest of Mapp, and, when this evidence was offered by the state, it was objected *Page 743 
to by the appellant on the ground that it was illegally obtained. Thereupon evidence was taken before the trial judge, in the absence of the jury, in which evidence it appeared that the constable of Leake county and the constable of Scott county, Miss., received information that there was a still and a barrel of beer on the premises, known as the Majors place, near the line between Scott and Leake counties. Acting upon this information, the two constables in company with two other men acting as deputies, without a warrant of any kind, went upon the premises described, and there found Mapp and another man engaged in firing up a still. Near the still was a barrel of beer which had reached the stage of fermentation for distilling. Thereupon Mapp was arrested, and the still and the beer destroyed.
One of the witnesses for the state testified as follows in reference to the information acted upon:
"Q. How come you there — what did you go there for? A. Went there to arrest him for making this whisky.
"Q. I will ask you if you had any information he was there making whisky before you went there? A. Yes, sir.
"Q. Did you have information from what you regarded a credible source that the defendant was engaged in making whisky? A. Yes, sir.
"Q. I will ask you if you had any trouble in finding it? A. No, sir.
"Q. You didn't have to make a search? A. No, sir.
"Q. Why? A. Because, when we advanced to the place, they had a big fire around the still, and they were there at work.
"Q. Was that fire at the still at the place where the information led you? A. Yes, sir; it was."
Cross-examination:
"Q. What was this information that you had? A. We had the information that he was going to run this brew off at this particular place. *Page 744 
"Q. You had information there was a barrel of beer in the woods? A. Yes, sir.
"Q. That's the information you had? A. Yes, sir; that's the information we had. . . .
"Q. Who did you get the information from? A. From a reliable source.
"Q. What was that? A. I don't think without the court makes me do it it is necessary for me to tell.
"Court: The policy of the law is not to protect crime, but to protect people. If a man gives information to an officer in confidence, and requests that his name not be recalled, I don't think it should be required. (Exception.)
"Q. Clay, this was the J.M. Majors place where the negro was living? A. Yes, sir.
"Q. You had information there was a barrel of beer over there? A. Yes, sir.
"Q. I will ask you if you got Pete Mundy and Marion Lyle and Lloyd Bennett to go with you? A. Well, we all got there.
"Q. You were the man in charge — you were constable? A. Yes, sir.
"Q. If you had not had their assistance, you would have called on them to help you? A. Yes, sir.
"Q. You did call on them? A. Yes, sir.
"Q. They were your deputies? A. Yes, sir.
"Q. They didn't give you this information? A. As I said a while ago, I wouldn't call any name in this.
"Q. They didn't give you the information, did they? A. I told you awhile ago I wasn't going to tell you who give it to me."
The other constable was examined along the same line, and testified practically to the same effect. The witnesses acting as deputies to these constables stated that they received their information from the constables.
The court overruled the objection to the evidence, and admitted it over the exception of the defendant. One of the assignments of error is that the court erred in refusing to permit the defendant to ask the witness, and *Page 745 
have him answer, from whom he obtained his information. As stated above, the court's ruling was to the effect that the witness would not be required to answer as to who gave him the information that the whisky was to be manufactured at the place described.
It was further shown in evidence that the defendant, Mapp, had leased the Majors place; a note having been introduced showing the lease of this place to the defendant. It seems that this place belonged to a lumber company, and was rented to Mapp through its agents who handled such matters. Upon examination, the agent testified that he intended to rent only the cultivable part of the land, but the note introduced in evidence, which is the contract between the company and the tenant, did not restrict the tenant to any part of the Majors place.
It will be seen from the statement of facts and the testimony quoted herein that the witness acted upon information that he considered reliable, but that he refused to answer from whom he obtained the information; the court holding that it was not necessary for him to divulge such information. It is well established in law that, where a felony has been committed, or is being committed, and information is received by an officer of the law that such crime is being committed, and such information is sufficient to constitute probable cause, the officer may go upon the premises for the purpose of making an arrest of the persons engaged in the commission of the felony without having a warrant therefor, but the probable cause which will support such an act on the part of the officer is a judicial question for the decision of the court. Whenever evidence so procured is offered in the trial, the officer's opinion of whether it is probable cause is not sufficient of itself to justify the admission of the evidence. The facts upon which the officer acts must be sufficient to constitute probable cause, and this is a judicial question for the decision of the court. McNutt v. State,143 Miss. 346, 108 So. 721; King v. State (Miss.), *Page 746 113 So. 173; Holley v. State, 144 Miss. 726, 111 So. 139;Ingram v. State (Miss.), 111 So. 362; State v. Messer,142 Miss. 882, 108 So. 145; Chrestman v. State (No. 26593; Miss.), 114 So. 748, decided December 5, 1927, not yet [officially] reported.
We think the defendant had a right to propound the question to the witness, and have it answered, as to where he obtained the information. This inquiry might have been followed up by others eliciting exactly what was said and the character of the person giving the information; and other pertinent questions showing the nature of the information communicated might also have led to the examination of the informant, who might have contradicted the officer with reference to the information given. The immunity from unreasonable search, seizure, and arrest is one of the most valued liberties afforded and secured by our Bill of Rights under the state and Federal Constitutions. And these liberties secured tend to promote peace and order — consequently, the welfare and prosperity of the whole state. While communicating information to officers of the knowledge of a commission of crime by a citizen is commendable, such person making the communication and such officer acting upon it ought to be willing to face the issue resulting from acting upon such information. Where an officer acts without a warrant, he must, under the law, justify his action, and he cannot avoid doing so on the theory that to do so would violate any confidence or confidential communication. The rights of others are involved in such proceedings, and the court should obtain possession of all the information available, standing as nearly as possible in the place of the officer, and judging from the facts which the officer possessed, before it decides the sufficiency of the information to constitute probable cause.
It is regrettable that persons engaged in the commission of crime, especially of the character here involved, which is a practice of commercializing the weakness of other people and destroying their moral qualities, we *Page 747 
cannot separate criminals from other citizens in the enjoyment of their rights. In order for a constitutional right to be secured to any person, it must be secured to all persons under the equal protection clause of the Federal Constitution. Crime has always existed, and will probably continue to exist until the Millennium, but the constitutional liberties secured have not always existed, invaluable though they are to every person, and, to preserve them to ourselves and posterity, we must adhere to the law securing them, and make it accomplish the purpose for which such law is given. An officer enforcing the law is under duty to so enforce it according to law. In such case it is, usually, an easy matter to procure a warrant for an arrest or search from a competent officer; and it is always advisable, though under some circumstances an officer may act without a warrant, to resort to one where it can be done. It is unsafe to take risks of this kind. In the present case, we think it is probable that, should the witness have been permitted to answer the question and give the information upon which acted, the result would have been the same. But certainly the defendant was entitled to a full disclosure of the facts upon which the officer acted before the evidence against him was receivable.
For the error in refusing to allow the witness to be interrogated and to answer the question along the lines mentioned, the judgment of the lower court must be reversed and the cause remanded for a new trial.
Reversed and remanded. *Page 748